Case 8-20-71877-reg   Doc 127-2   Filed 10/20/20   Entered 10/20/20 23:02:07




  EXHIBIT B
               Case
                Case8-20-71877-reg
                     8-20-71877-reg Doc
                                     Doc127-2
                                         125 Filed
                                              Filed10/15/20
                                                    10/20/20 Entered
                                                              Entered10/15/20
                                                                      10/20/2017:30:24
                                                                               23:02:07


B2540(Form 2540 —Subpoena for Rulc 2004 Examination)(Page 2)



                                                  PROOF OF SERVICE
                   (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for(name ofindividual and title, ifany):
on (date)
                    attached
❑
X I served the subpoena by delivering a copy to the named person as follows: By First Class Mail to: Marcos J. Benzaquen
Diamond Cars R Us, 707 Hempstead Turnpike, Franklin Square, New York 11010
                                                  on (date) August 26, 2020            ; or


❑ I returned the subpoena unexecuted because:



Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
witness the fees for one day's attendance, and the mileage allowed by law, in the amount of $ 60.00

 My fees are $                 for travel and $                for services, for a total of$


         I declare under penalty of perjury that this information is true and

                                                                                                                          r

                                                                                                               ies
                                                                                                                 ~ •

                                                                                                  Server's sagfratirre

                                                                                                 Clyde W. Hollins
                                                                                                Printed name a~~d title

                                                                                               Olshan Frome Wolosky
                                                                          1325 Avenue of the Americas, New York, NY 10019
                                                                                                   Sei-ver's address



Additional information concerning attempted service, etc.:
                 Case
                  Case8-20-71877-reg
                       8-20-71877-reg Doc
                                       Doc127-2
                                           125 Filed
                                                Filed10/15/20
                                                      10/20/20 Entered
                                                                Entered10/15/20
                                                                        10/20/2017:30:24
                                                                                 23:02:07


~32~~4U (Form 240 —Subpoena for Rule ?004 Examination)(1211 ~)

                                   UNITED STATES BANKRUPTCY COURT
                       EASTERN                                    District of                             NEW YORK


In re      DIAMOND FINANCE CO., INC.                                          Case Nn. 2~-71877(REG)
                                  Debtor
                                                                              Chapter      7


                                          SUBPOENA FOR RULE 2004 EXAMINATION

To:      Marcos Benzaquen
                                                     (i~~unze of~nersv►~ to tivhom the subpoena is directed)


~ Testimonv: YOU ARC COMMANDED to appear at the time, date, and place set forth below to testify at an examination
under Rule 2004, Federal Rules of Bankruptcy Procedure. A copy of'the court order authorizing the examination is attached.
PLACE                                                                          DATE AND TIME
           Telephonically or by video at a location to be
                                                                                                        September 14, 2020
           determined with cooperation of the witness
                                                                                                        10:00 a.m.

The exami~lation will be recorded by t}~is method:               Stenographer and videographer

~ Production: You, ar your representatives, must also bring with you to the examination the following documents,
electronically stored information, or objects, and must pel7nit inspection, copying, testing, or sampling of the material:


      See Schedule 1

        The following provisio~ls of Fed. R. Civ. P. 45, made applicable in bankruptcy cases by Fed. R. Bankr. P. 9016, are
attached —Rule 45(c), relating to the place of compliance; Rule 45(d), relating to your• protection as a person subject to a
subpoena; and Rule 45(e) and 45(g), relating to your duty to respond to this subpoena and the potential consequences of not
doing so.

Date: August 25, 2020
                                 CLERK OF COURT

                                                                             •'
                                                                                                  --~

                                 SiKnature of Clerk or Depz~ty Clerk                  s+.~ Attorney :s signatzc~~e   '~~


The name, address, email address, and telephone number of the attorney representing (name of~party)
Marc Pergament as Trustee            wl~o issues or• requests this subpoena, are: Jonathan T. Koevary
Olshan Frome Wolosky, LLP, 1325 Avenue of the Americas, New York, NY 10019
email: jkoevary@olshanlaw.com                Tel: (212) 451-2300

                                  Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things, or the
inspection of premises befot•e trial, a notice and a copy of this subpoena must be served on each party before it is served on
the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                  Case
                   Case8-20-71877-reg
                        8-20-71877-reg Doc
                                        Doc127-2
                                            125 Filed
                                                 Filed10/15/20
                                                       10/20/20 Entered
                                                                 Entered10/15/20
                                                                         10/20/2017:30:24
                                                                                  23:02:07
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 2)



                                                             PROOF OF SERVICE
                      (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

I received this subpoena for (name of individual and title, if any): ______________________________________________
on (date) __________ .

                                                                               By First Class Mail to: Marcos J. Benzaquen
 X I served the subpoena by delivering a copy to the named person as follows: ____________________________________
 Diamond Cars R Us, 707 Hempstead Turnpike, Franklin Square, New York 11010
___________________________________________________________________________________________________
                                                    August 26, 2020
__________________________________ on (date) ___________________         ; or

   I returned the subpoena unexecuted because: ____________________________________________________________
___________________________________________________________________________________________________

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also tendered to the
                                                                                                 60.00
witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of $ _______________________        .

 My fees are $ _________ for travel and $_________ for services, for a total of $_________ .


          I declare under penalty of perjury that this information is true and



                                                                                         Server’s signature

                                                                                      Clyde W. Hollins
                                                                     ________________________________________________
                                                                                       Printed name and title
                                                                                    Olshan Frome Wolosky
                                                                      1325 Avenue of the Americas, New York, NY 10019
                                                                     ________________________________________________
                                                                                         Server’s address


Additional information concerning attempted service, etc.:
                   Case
                    Case8-20-71877-reg
                         8-20-71877-reg Doc
                                         Doc127-2
                                             125 Filed
                                                  Filed10/15/20
                                                        10/20/20 Entered
                                                                  Entered10/15/20
                                                                          10/20/2017:30:24
                                                                                   23:02:07
B2540 (Form 2540 – Subpoena for Rule 2004 Examination) (Page 3)


                            Federal Rule of Civil Procedure 45(c), (d), (e), and (g) (Effective 12/1/13)
                        (made applicable in bankruptcy cases by Rule 9016, Federal Rules of Bankruptcy Procedure)

(c) Place of compliance.                                                                     (ii) disclosing an unretained expert's opinion or information that does
                                                                                       not describe specific occurrences in dispute and results from the expert's
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                    study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                          (C) Specifying Conditions as an Alternative. In the circumstances
    (A) within 100 miles of where the person resides, is employed, or                  described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                             modifying a subpoena, order appearance or production under specified
    (B) within the state where the person resides, is employed, or regularly           conditions if the serving party:
transacts business in person, if the person                                                   (i) shows a substantial need for the testimony or material that cannot
      (i) is a party or a party’s officer; or                                          be otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial                     (ii) ensures that the subpoenaed person will be reasonably
expense.                                                                               compensated.

  (2) For Other Discovery. A subpoena may command:                                     (e) Duties in Responding to a Subpoena.
    (A) production of documents, or electronically stored information, or
things at a place within 100 miles of where the person resides, is employed,             (1) Producing Documents or Electronically Stored Information. These
or regularly transacts business in person; and                                         procedures apply to producing documents or electronically stored
    (B) inspection of premises, at the premises to be inspected.                       information:
                                                                                           (A) Documents. A person responding to a subpoena to produce
(d) Protecting a Person Subject to a Subpoena; Enforcement.
                                                                                       documents must produce them as they are kept in the ordinary course of
                                                                                       business or must organize and label them to correspond to the categories in
      (1) Avoiding Undue Burden or Expense; Sanctions. A party or
                                                                                       the demand.
attorney responsible for issuing and serving a subpoena must take
                                                                                           (B) Form for Producing Electronically Stored Information Not
reasonable steps to avoid imposing undue burden or expense on a person
                                                                                       Specified. If a subpoena does not specify a form for producing
subject to the subpoena. The court for the district where compliance is
                                                                                       electronically stored information, the person responding must produce it in
required must enforce this duty and impose an appropriate sanction —
                                                                                       a form or forms in which it is ordinarily maintained or in a reasonably
which may include lost earnings and reasonable attorney's fees — on a
                                                                                       usable form or forms.
party or attorney who fails to comply.
                                                                                           (C) Electronically Stored Information Produced in Only One Form. The
                                                                                       person responding need not produce the same electronically stored
  (2) Command to Produce Materials or Permit Inspection.
                                                                                       information in more than one form.
    (A) Appearance Not Required. A person commanded to produce
                                                                                           (D) Inaccessible Electronically Stored Information. The person
documents, electronically stored information, or tangible things, or to
                                                                                       responding need not provide discovery of electronically stored information
permit the inspection of premises, need not appear in person at the place of
                                                                                       from sources that the person identifies as not reasonably accessible because
production or inspection unless also commanded to appear for a deposition,
                                                                                       of undue burden or cost. On motion to compel discovery or for a protective
hearing, or trial.
                                                                                       order, the person responding must show that the information is not
    (B) Objections. A person commanded to produce documents or tangible
                                                                                       reasonably accessible because of undue burden or cost. If that showing is
things or to permit inspection may serve on the party or attorney designated
                                                                                       made, the court may nonetheless order discovery from such sources if the
in the subpoena a written objection to inspecting, copying, testing or
                                                                                       requesting party shows good cause, considering the limitations of Rule
sampling any or all of the materials or to inspecting the premises — or to
                                                                                       26(b)(2)(C). The court may specify conditions for the discovery.
producing electronically stored information in the form or forms requested.
The objection must be served before the earlier of the time specified for
                                                                                          (2) Claiming Privilege or Protection.
compliance or 14 days after the subpoena is served. If an objection is made,
                                                                                            (A) Information Withheld. A person withholding subpoenaed
the following rules apply:
                                                                                       information under a claim that it is privileged or subject to protection as
      (i) At any time, on notice to the commanded person, the serving party
                                                                                       trial-preparation material must:
may move the court for the district where compliance is required for an
                                                                                              (i) expressly make the claim; and
order compelling production or inspection.
                                                                                              (ii) describe the nature of the withheld documents, communications,
      (ii) These acts may be required only as directed in the order, and the
                                                                                       or tangible things in a manner that, without revealing information itself
order must protect a person who is neither a party nor a party's officer from
                                                                                       privileged or protected, will enable the parties to assess the claim.
significant expense resulting from compliance.
                                                                                            (B) Information Produced. If information produced in response to a
                                                                                       subpoena is subject to a claim of privilege or of protection as trial-
  (3) Quashing or Modifying a Subpoena.
                                                                                       preparation material, the person making the claim may notify any party that
    (A) When Required. On timely motion, the court for the district where
                                                                                       received the information of the claim and the basis for it. After being
compliance is required must quash or modify a subpoena that:
                                                                                       notified, a party must promptly return, sequester, or destroy the specified
      (i) fails to allow a reasonable time to comply;
                                                                                       information and any copies it has; must not use or disclose the information
      (ii) requires a person to comply beyond the geographical limits
                                                                                       until the claim is resolved; must take reasonable steps to retrieve the
specified in Rule 45(c);
                                                                                       information if the party disclosed it before being notified; and may
      (iii) requires disclosure of privileged or other protected matter, if no
                                                                                       promptly present the information under seal to the court for the district
exception or waiver applies; or
                                                                                       where compliance is required for a determination of the claim. The person
      (iv) subjects a person to undue burden.
                                                                                       who produced the information must preserve the information until the claim
    (B) When Permitted. To protect a person subject to or affected by a
                                                                                       is resolved.
subpoena, the court for the district where compliance is required may, on
                                                                                       …
motion, quash or modify the subpoena if it requires:
                                                                                       (g) Contempt. The court for the district where compliance is required – and
      (i) disclosing a trade secret or other confidential research,
                                                                                       also, after a motion is transferred, the issuing court – may hold in contempt
development, or commercial information; or
                                                                                       a person who, having been served, fails without adequate excuse to obey
                                                                                       the subpoena or an order related to it.


                                          For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013)
Case
 Case8-20-71877-reg
      8-20-71877-reg Doc
                      Doc127-2
                          125 Filed
                               Filed10/15/20
                                     10/20/20 Entered
                                               Entered10/15/20
                                                       10/20/2017:30:24
                                                                23:02:07




                        SCHEDULE 1:
    Case
     Case8-20-71877-reg
          8-20-71877-reg Doc
                          Doc127-2
                              125 Filed
                                   Filed10/15/20
                                         10/20/20 Entered
                                                   Entered10/15/20
                                                           10/20/2017:30:24
                                                                    23:02:07




  CHAPTER 7 TRUSTEE’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS

        PLEASE TAKE NOTICE that, pursuant to Rules 2004 and 9016 of the Federal Rules of

Bankruptcy Procedure, interim trustee Marc Pergament (the “Trustee”) hereby requests that

nonparty Marcos J. Benzaquen produce and permit inspection, copying, testing, or sampling of

the following items within fourteen days, or as otherwise directed by the Court, at the offices of

Olshan Frome Wolosky LLP, Attn: Michael S. Fox, Esq. and Jonathan T. Koevary, Esq., 1325

Avenue of the Americas, New York, New York 10019, mfox@olshanlaw.com and

jkoevary@olshanlaw.com.

                              Definitions and Rules of Construction

        1.      The Uniform Definitions in Discovery Requests set forth in Local Civil Rule 26.3

of the Rules of the United States District Courts for the Southern and Eastern Districts of New

York are incorporated herein by reference, including without limitation the definitions and rules

of construction set forth therein with respect to “Communication,” “Document,” “Identify,”

“Person,” “Concerning,” “All/Each,” “And/Or,” “Number,” and “You/Your,” except that

“You/Your” means as defined below.

        2.      “Capitalization Table” means, with respect to any entity, any document

demonstrating the capital structure of such entity, including but not limited to the holders and

amounts of financial debt and equity interests in such entity and related priorities.

        3.      “Debtor” means Diamond Finance Co., Inc. including any of its predecessors,

along with each of their representatives, agents, attorneys, and persons and entities acting under

its control or purporting to act on its behalf.

        4.      “Diamond” means Rob Diamond.




                                                  1
5437160-1
    Case
     Case8-20-71877-reg
          8-20-71877-reg Doc
                          Doc127-2
                              125 Filed
                                   Filed10/15/20
                                         10/20/20 Entered
                                                   Entered10/15/20
                                                           10/20/2017:30:24
                                                                    23:02:07




        5.     “Diamond-Related Entity” means any entity or business in which Diamond now

has, or previously had, a financial interest or operational control, including without limitation,

Automotive Group Inc.; Auto City International Inc.; Auto City International II Inc.; Cypress

Motors of Ridgewood; Diamond Cars R Us Inc.; Ausable Motors; Diamond Finance of Florida;

Diamond Finance of New Jersey; Diamond Floor Plan Inc., and any other similarly named

business

        6.     “Financial Report” means, with respect to any entity, any document evidencing

the financial condition of such entity, including but not limited to records, such as QuickBooks

files, kept in the ordinary course of business, documents provided to any creditor or equity

investor of such entity, balance sheets, income statements, cash flow statements, bank account

statements and security account statements.

        7.     “You” and “Your” mean Marcos J. Benzaquen and any entities owned or

controlled by Marcos J. Benzaquen or in which he has an interest or, including but not limited to

Auto City International II and Diamond Cars R Us.

                                       General Instructions

        1.     These requests are intended to cover all documents in your possession or

otherwise subject to your custody or control, regardless of the location of such documents,

including those in the possession, custody, or control of your employees, agents, representatives,

attorneys, advisors, or consultants.

        2.     If, in responding to these requests, you perceive any ambiguity in a particular

request, definition, or instruction, your response should set forth the matter deemed ambiguous

and the construction interpreted and used by you in responding.

        3.     If any document or portion thereof responsive to any request is withheld from

production for any reason, including on the purported grounds of attorney-client privilege, work-

                                                  2
5437160-1
    Case
     Case8-20-71877-reg
          8-20-71877-reg Doc
                          Doc127-2
                              125 Filed
                                   Filed10/15/20
                                         10/20/20 Entered
                                                   Entered10/15/20
                                                           10/20/2017:30:24
                                                                    23:02:07




product doctrine, or any other applicable privilege precluding compelled discovery, Local Civil

Rule 26.2 requires you to identify the nature of the privilege which is being claimed and, if the

privilege is governed by state law, to indicate the state’s privilege rule being invoked.

Additionally, you are required to provide a privilege log in accordance with Local Civil Rule

26.2 which requires that you set forth the following with respect to any purportedly privileged

document: (i) the type of document, e.g., letter or memorandum; (ii) the general subject matter

of the document; (iii) the date of the document; and (iv) the author of the document, the

addressee of the document, and any other recipients and, where not apparent, the relationship of

the author, addressees, and recipients to each other.

        4.     If any document or any portion thereof responsive to any request has been

discarded, destroyed, altered, lost or redacted (collectively “altered/missing”) in whole or in part,

state: (i) the date the document was altered/missing; (ii) the circumstances under which the

document became altered/missing; (iii) the identity of the person who rendered the document

altered/missing; and (iv) where the document was stored prior to becoming altered/missing.

        5.     If you are unable to comply with any request in full, you shall comply with the

request to the fullest extent possible and explain why full compliance is not possible. You must

produce in total all documents and things requested herein, notwithstanding the fact that portions

of such documents and things may contain information not requested, and you must include

interim as well as final versions or editions of each document, as well as any editions or copies

of the documents that are not identical to the original (whether due to handwritten notations,

revisions, or otherwise).

        6.     In producing documents, all documents that are physically attached to each other

shall be produced in that form. Documents are to be produced in their entirety and without



                                                  3
5437160-1
    Case
     Case8-20-71877-reg
          8-20-71877-reg Doc
                          Doc127-2
                              125 Filed
                                   Filed10/15/20
                                         10/20/20 Entered
                                                   Entered10/15/20
                                                           10/20/2017:30:24
                                                                    23:02:07




redaction. Documents that are segregated or separated from other documents, whether by

inclusion in binders, files or sub-files, or by the use of dividers, tabs, or any other method, shall

be produced in that form. In accordance with Rule 34(b)(2)(E)(i) of the Federal Rules of Civil

Procedure, documents shall be produced in the order in which they are maintained in the usual

course of business, or shall be organized and labeled to correspond to particular requests.

        7.     All documents originating in an electronic form are to be produced in their native

format or otherwise in a format compatible with standard litigation document-management

database software (e.g., Concordance, Relativity, etc.), with intact metadata fields, OCR images,

and appropriate corresponding load files, all to be mutually agreed to by the parties. All

documents should be preserved in their native format, and the Trustee reserves his right to

request that electronic documents be produced in their native format. Documents which exist in

hard copy form only may be converted to electronic form and produced in the same manner as

electronic documents as set forth above.

        8.     In these requests, references to any individual or entity include the individual or

entity as well as any person or entity under the individual’s or entity’s control, including, but not

limited to, all present and former subsidiaries, affiliates, predecessors, successors, officers,

directors, agents, employees, shareholders, partnerships, general and limited partners thereof, and

any aliases, code names, or trade or business names used by any of the foregoing.

        9.     Unless otherwise stated, the time frame for these requests is as follows: January

1, 2014 to the present.

                                          Document Requests

        1.     All documents and communications concerning the Debtor, including without

limitation, documents relating to any transactions with the Debtor or involving any automotive

titles in which Debtor has an interest.

                                                  4
5437160-1
    Case
     Case8-20-71877-reg
          8-20-71877-reg Doc
                          Doc127-2
                              125 Filed
                                   Filed10/15/20
                                         10/20/20 Entered
                                                   Entered10/15/20
                                                           10/20/2017:30:24
                                                                    23:02:07




          2.    All communications between You and any of the following (i) the Debtor, (ii)

Diamond; and/or (iii) any Diamond-Related Entity.

          3.    All agreements between You and the Debtor.

          4.    All agreements between You and any Diamond-Related Entity.

          5.    All agreements between You and Diamond.

          6.    All Financial Reports of the Debtor.

          7.    All Capitalization Tables of the Debtor.

          8.    All documents relating to any accounts receivable or accounts payable of the

Debtor.

          9.    All documents concerning Your relationship with the Debtor.

          10.   All documents concerning Your relationship with Diamond.

          11.   All documents concerning Your relationship with any Diamond-Related Entity.

          12.   All Financial Reports for any Diamond-Related Entity

          13.   Any contract or agreement regarding or relating to the transfer of any interest in

any Diamond-Related Entity, or any asset held by any Diamond-Related Entity, and all

documents relating to any such contract.

          14.   All documents relating to any financial transaction between You and any of the

following: (i) the Debtor; (ii) any Diamond-Related Entity; and/or (iii) Diamond.

          15.   All documents concerning Your scope of employment with the Debtor or any

Diamond-Related Entity.

          16.   All of Your bank and deposit account statements that relate or refer to the

proceeds of any transaction with the Debtor, with Diamond and/or with any Diamond-Related

Entity.



                                                 5
5437160-1
    Case
     Case8-20-71877-reg
          8-20-71877-reg Doc
                          Doc127-2
                              125 Filed
                                   Filed10/15/20
                                         10/20/20 Entered
                                                   Entered10/15/20
                                                           10/20/2017:30:24
                                                                    23:02:07




        17.   All documents relating to the receipt of any funds or assets from the Debtor,

Diamond and/or any Diamond-Related Entity.

        18.   All documents concerning the title, acquisition, transfer, financing, leasing and

sale of automobiles on any lots owned or controlled by the Debtor, any Diamond-Related Entity,

and/or Diamond.

 Dated: New York, New York
        June 17, 2020
                                                   OLSHAN FROME WOLOSKY LLP


                                                   By:   /s/ Michael S. Fox
                                                         Michael S. Fox
                                                         Thomas J. Fleming
                                                         Jonathan T. Koevary
                                                         1325 Avenue of the Americas
                                                         New York, New York 10019
                                                         (212) 451-2300

                                                         Proposed Special Counsel to the
                                                         Chapter 7 Trustee




                                               6
5437160-1
    Case
     Case
     Case8-20-71877-reg
          8-20-71877-reg
           8-20-71877-reg Doc
                           Doc
                           Doc127-2
                               125
                               52 Filed
                                    Filed
                                     Filed06/12/20
                                           10/15/20
                                            10/20/20 Entered
                                                     Entered
                                                      Entered06/12/20
                                                              10/15/20
                                                               10/20/2014:05:27
                                                                        17:30:24
                                                                         23:02:07




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


 In re:                                           Chapter 7

 DIAMOND FINANCE CO., INC.                        Case No. 20-71877 (REG)

                                 Debtor.



    ORDER AUTHORIZING THE CHAPTER 7 TRUSTEE TO ISSUE SUBPOENAS
        FOR THE PRODUCTION OF DOCUMENTS AND AUTHORIZING
      THE CHAPTER 7 TRUSTEE TO EXAMINE MARCOS J. BENZAQUEN

          Upon the ex parte motion, dated June 12, 2020 (the “Motion”), of the Chapter 7 Trustee

(the “Movant”) pursuant to Bankruptcy Rule 2004, for an order authorizing the Movant to issue

subpoenas for the production of documents and to examine Marcos J. Benzaquen (the “Witness”)

as more fully set forth in the Motion; and this Court having jurisdiction to consider the Motion

and the relief requested therein in accordance with 28 U.S.C. § 1334; and consideration of the

Motion and the relief requested therein being a core proceeding pursuant to 28 U.S.C. § 157(b);

and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court

having determined that the relief requested in the Motion is in the best interests of the Debtor’s

estate, creditors and other parties-in-interest; and the Court having determined that the legal and

factual bases set forth in the Motion establish just cause for the relief granted herein; and upon

all of the proceedings had before the Court and after due deliberation and sufficient cause

appearing therefor; it is

          ORDERED, that the Motion is granted on the terms set forth herein; and it is further

          ORDERED, that the Movant is authorized under Bankruptcy Rules 2004 and 9016,

to issue such subpoenas as may be necessary to compel the production of documents and the



                                                  1
5433690-1
    Case
     Case
     Case8-20-71877-reg
          8-20-71877-reg
           8-20-71877-reg Doc
                           Doc
                           Doc127-2
                               125
                               52 Filed
                                    Filed
                                     Filed06/12/20
                                           10/15/20
                                            10/20/20 Entered
                                                     Entered
                                                      Entered06/12/20
                                                              10/15/20
                                                               10/20/2014:05:27
                                                                        17:30:24
                                                                         23:02:07




testimony of the Witness in connection with the administration of this Chapter 7 case; and it

is further

          ORDERED, that unless otherwise agreed to by the Movant, the Witness shall have

fourteen (14) days from the service of a subpoena to produce to the Movant all responsive

documents requested in the Movant’s subpoena, other than those documents withheld under a

claim of privilege; and it is further

            ORDERED, that unless otherwise agreed to by the Movant, if the Witness withholds

 any documents from the production based upon a claim of privilege, the Witness is directed to

 provide counsel for the Movant with a privilege log, containing the information required under

 Bankruptcy Rule 7026 and E.D.N.Y. L.B.R. 7026-1, within fourteen (14) days of the service

 of a subpoena on the Witness; and it is further

            ORDERED, that the Witness is directed to submit to oral examination upon

 reasonable notice and, absent other agreement with the Movant, in no event more than

 fifteen (15) days from the date of the service of a deposition subpoena upon the Witness; and

 it is further

          ORDERED, that nothing herein shall limit the rights of the Witness under applicable

law to object to or oppose any subpoena the Movant may serve upon the Witness; and it is

further

          ORDERED, that the Movant shall file with the Court an affidavit or declaration

of service for each subpoena Movant serves; and it is further

          ORDERED, that this Order is without prejudice to the Movant’s right to file further

motions seeking additional documents and testimony pursuant to Bankruptcy Rule 2004(a)

or any other applicable law; and it is further



                                                   2
5433690-1
    Case
     Case
     Case8-20-71877-reg
          8-20-71877-reg
           8-20-71877-reg Doc
                           Doc
                           Doc127-2
                               125
                               52 Filed
                                    Filed
                                     Filed06/12/20
                                           10/15/20
                                            10/20/20 Entered
                                                     Entered
                                                      Entered06/12/20
                                                              10/15/20
                                                               10/20/2014:05:27
                                                                        17:30:24
                                                                         23:02:07




            ORDERED, that this Court shall retain jurisdiction to resolve any disputes arising

 or related to this Order including any discovery disputes that may arise between or among

 the parties and to interpret, implement and enforce the provisions of this Order.




                                                                ____________________________
 Dated: Central Islip, New York                                      Robert E. Grossman
        June 12, 2020                                           United States Bankruptcy Judge

                                                   3
5433690-1
    Case
     Case8-20-71877-reg
          8-20-71877-reg Doc
                          Doc127-2
                              101 Filed
                              125  Filed10/15/20
                                        08/24/20
                                         10/20/20 Entered
                                                   Entered10/15/20
                                                          08/24/20
                                                           10/20/2017:30:24
                                                                   09:50:45
                                                                    23:02:07




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK


 In re:                                            Chapter 7

 DIAMOND FINANCE CO., INC.                         Case No. 20-71877 (REG)

                                 Debtor.



  ORDER AUTHORIZING THE CHAPTER 7 TRUSTEE TO DELIVER BY MAIL OF
          RULE 2004 SUBPOENA UPON MARCOS J. BENZAQUEN

          Upon the ex parte motion, dated August 18, 2020 (the “Motion”), of the Chapter 7

Trustee (the “Movant”) pursuant to Bankruptcy Rule 2004, for an order authorizing the Movant

to deliver by mail any subpoena Marcos J. Benzaquen issued in accordance with that Order of

this Court dated June 12, 2020 [Dkt. No 52] (the “2004 Order”); and this Court having

jurisdiction to consider the Motion and the relief requested therein in accordance with 28 U.S.C.

§ 1334; and consideration of the Motion and the relief requested therein being a core proceeding

pursuant to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C.

§§ 1408 and 1409; and this Court having determined that the relief requested in the Motion is in

the best interests of the Debtor’s estate, creditors and other parties-in-interest; and the Court

having determined that the legal and factual bases set forth in the Motion establish just cause for

the relief granted herein; and upon all of the proceedings had before the Court and after due

deliberation and sufficient cause appearing therefor; it is

          ORDERED, that the Motion is granted on the terms set forth herein; and it is further

          ORDERED, that the Movant is hereby authorized under Rule 45 of the Federal

Rules of Civil Procedure, made applicable to this case by Rule 9016 of the Federal Rules of




                                                  1
5500957-1
    Case
     Case8-20-71877-reg
          8-20-71877-reg Doc
                          Doc127-2
                              101 Filed
                              125  Filed10/15/20
                                        08/24/20
                                         10/20/20 Entered
                                                   Entered10/15/20
                                                          08/24/20
                                                           10/20/2017:30:24
                                                                   09:50:45
                                                                    23:02:07




Bankruptcy Procedure, to delivery any subpoena issued pursuant to the Rule 2004 Order

upon Benzaquen by mail to his attention at:

        Diamond Cars R Us
        707 Hempstead Turnpike
        Franklin Square, New York 11010; and it is further

            ORDERED, that this Court shall retain jurisdiction to resolve any disputes arising

 or related to this Order including any discovery disputes that may arise between or among

 the parties and to interpret, implement and enforce the provisions of this Order.




                                                                ____________________________
 Dated: Central Islip, New York                                      Robert E. Grossman
        August 24, 2020                                         United States Bankruptcy Judge

                                                   2
5500957-1
